


110 HRES 624 EH: A resolution congratulating the State of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 624
		In the House of Representatives, U.
		  S.,
		
			October 15, 2007
		
		RESOLUTION
		A resolution congratulating the State of
		  Israel on chairing a United Nations committee for the first time in history,
		  and for other purposes.
	
	
		Whereas Israel joined the United Nations in 1949, as the
			 59th member of that organization;
		Whereas the preamble of the Charter of the United Nations
			 stated that its objective was to to save succeeding generations from the
			 scourge of war . . . and to reaffirm faith in fundamental human rights, in the
			 dignity and worth of the human person, in the equal rights of men and women and
			 of nations large and small . . .;
		Whereas the United Nations has failed to live up to its
			 goal to promote equal rights among states, as enshrined in its charter, in the
			 case of Israel;
		Whereas the democratic State of Israel is denied full
			 representation within the United Nations, and its constituent agencies and
			 bodies, yet repressive regimes in violation of United Nations human rights
			 principles are afforded full rights and privileges;
		Whereas in May 2000, Israel accepted an invitation to
			 become a temporary member of the United Nations’ Western European and Others
			 Group (WEOG), and in May 2004, Israel was granted an indefinite extension of
			 its qualified membership in WEOG;
		Whereas since Israel was accepted as part of WEOG in 2000,
			 it has had the right to apply for positions on United Nations
			 committees;
		Whereas the State of Israel is the only member of WEOG in
			 a conditional status;
		Whereas Israel is excluded from discussions and
			 consultations of WEOG at the United Nations offices in Geneva, Nairobi, Rome,
			 and Vienna;
		Whereas Israel has been refused admission to the Asian
			 States Group of the United Nations, thereby being denied the rights and
			 privileges of full membership in the United Nations;
		Whereas Israel has submitted its candidacy for membership
			 on the United Nations Security Council for 2019 and hopes to gain the full
			 participation rights in the United Nations to which it is entitled as a
			 sovereign state;
		Whereas at the opening of the 61st United Nations General
			 Assembly in 2006, former United Nations Secretary-General Kofi Annan stated
			 that supporters of Israel feel that it is harshly judged by standards
			 that are not applied to its enemies . . . and too often this is true,
			 particularly in some UN bodies;
		Whereas Israel has played an active role in the
			 international community and within the United Nations;
		Whereas Israel already sits on several important
			 committees in the United Nations, and representatives from Israel have served
			 as deputy chairs in the United Nations numerous times;
		Whereas Israelis were first elected to notable United
			 Nations positions in 1994, including the high administrative tribunal at the
			 Hague, Vice Chair of the World Health Organization’s Executive Committee and
			 the Human Rights Committee, in June 2005 Israel’s Ambassador to the United
			 Nations, Dan Gillerman, was appointed one of the 21 new vice presidents of the
			 General Assembly, and in July 2005, Israel was elected to deputy chairmanship
			 of the United Nations Disarmament Commission (UNDC);
		Whereas, on June 19, 2007, for the first time since Israel
			 joined the United Nations, an Israeli diplomat, Mr. Ron Adam, Director of the
			 Israeli Foreign Ministry’s United Nations Political Affairs Department, was
			 chosen to chair a United Nations committee, the Committee on Program and
			 Coordination (CPC);
		Whereas this 33 member body (composed of Argentina,
			 Armenia, Belarus, Benin, Brazil, Bulgaria, the Republic of Central Africa,
			 China, Comoros, Cuba, France, Ghana, Haiti, India, Indonesia, Iran, Italy,
			 Jamaica, Japan, Kenya, Pakistan, Portugal, Korea, Russia, Senegal, South
			 Africa, Switzerland, Uruguay, Venezuela, Zimbabwe, United States, and Israel)
			 approves the work plan for all United Nations agencies and bodies;
		Whereas Israel’s first unique appointment to chair a
			 United Nations committee will hopefully encourage the normalization of Israel’s
			 bilateral and multilateral relations and challenge future disproportionate
			 United Nations condemnation of Israel;
		Whereas anti-Semitic rhetoric and sentiment within United
			 Nations fora have been of grave concern to the United States and other
			 responsible nations;
		Whereas United Nations General Assembly Resolution 3379
			 (1975) concluded that Zionism is a form of racism and racial
			 discrimination and the General Assembly, by a vote of 111-25, revoked
			 Resolution 3379 in 1991 in response to strong leadership by the United
			 States;
		Whereas the goals of the 2001 United Nations World
			 Conference Against Racism were undermined by hateful, anti-Jewish rhetoric and
			 anti-Israel political agendas, prompting both Israel and the United States to
			 withdraw their delegations from the Conference;
		Whereas, in 2004, at the first United Nations Department
			 of Public Information Seminar on Anti-Semitism, former United Nations
			 Secretary-General Kofi Annan acknowledged that the United Nations’
			 record on anti-Semitism has at times fallen short of our ideals;
			 and
		Whereas, in 2005, the United Nations held an unprecedented
			 session to commemorate the 60th anniversary of the liberation of the Auschwitz
			 concentration camp: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Government and people of
			 the State of Israel on Israel’s first ever appointment to chair a United
			 Nations committee;
			(2)supports continued expansion of Israel’s
			 role at the United Nations;
			(3)welcomes recent attempts by the United
			 Nations to address the issue of prevailing anti-Semitism;
			(4)calls on the United Nations to officially
			 and publicly condemn anti-Semitic statements made at all United Nations
			 meetings and hold accountable United Nations Member States that make such
			 statements;
			(5)urges the members of the United Nations’
			 Western European and Others Group (WEOG) to extend full and permanent
			 membership to Israel, without conditions, until such time as Israel can serve
			 as an effective member of the Asian States Group of the United Nations;
			 and
			(6)calls upon United Nations Secretary-General
			 Ban Ki-Moon to continue to work to end any unfair vilification of Israel at the
			 United Nations and ensure Israel’s full participation in, and access to, all
			 international fora under United Nations auspices.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
